STORY. Circuit Justice.
Upon the facts, there does not seem any room for controversy. *790The ease of Thompson v. Perkins [Case No. 13,972], following Scott v. Surman, Willes, 400, settles tlie principle of law, that where a party can trace his property in the hands of his agent, and distinguish it from the mass of the property of the lattter, he is entitled to recover it. Here, it is capable of designation; and the outstanding dues on the sale of the lottery tickets belong to the plaintiffs, and the sums received by the defendant since the insolvency of Wood, are the property of the plaintiffs, and recoverable by them.
Verdict for plaintiffs according to agreement of the parties.